ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Colonna's Shipyard, Inc.                     )      ASBCA Nos. 59335, 59337, 59403
                                             )
Under Contract No. N50054-13-C-1304          )

APPEARANCE FOR THE APPELLANT:                       Donald C. Holmes, Esq.
                                                     Donald C. Holmes & Associates, P.A.
                                                     Greensboro, MD

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Robyn L. Hamady, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 12 March 2015




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59335, 59337, 59403, Appeals of
Colonna's Shipyard, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals